Citation Nr: 1030090	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1971. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2004 by the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  

A hearing was held before the undersigned Veterans Law Judge at 
the RO in June 2010.  The transcript of the hearing is associated 
with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  The VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) 
(2009). 

The Veteran alleges that his currently diagnosed PTSD resulted 
from in service stressors during his time in Pleiku, Vietnam 
including being under fire from the enemy and mortars attacks 
while on guard duty.  He stated he witnessed many people being 
wounded or killed.  The Veteran has stated he experiences 
flashbacks and nightmares of his time in Vietnam.

Service personnel records indicate that the Veteran served in 
Vietnam January 1970 to November 1970 during which he was with 
Company D of the 10th Engineering Battalion (Combat) as a Combat 
Engineer.  The Veteran was awarded the National Defense Service 
Medal, a Republic of Vietnam Service Medal, and a Republic of 
Vietnam Campaign Medal. 

The Veteran's service treatment records do not report any 
psychiatric disorders during active duty.  The June 1971 
separation examination also noted no complaints of nightmares, 
depression, excessive worry, nervous trouble of any sort, 
excessive alcohol consumption, or trouble sleeping.  

According to the post-service treatment records, in September 
2003, the Veteran was diagnosed with anxiety disorder and 
depressive disorder at a VA clinic.  In October 2003, the Veteran 
underwent further assessment and treatment with at a VA 
psychiatric clinic where he was diagnosed with PTSD and alcohol 
and cocaine abuse.  Since his diagnosis the Veteran has been 
receiving treatment at the VA clinics where he as described 
symptoms of sleeplessness, flashbacks, and nightmares.  The 
Veteran has also described stressors experienced in Vietnam such 
as enemy attacks, the death of civilians and soldiers. 

Given the Veteran's current diagnosis of PTSD, in-service 
personnel records, and in-service treatment records, the Board 
finds further development is needed to verify the Veteran alleged 
stressors and whether his PTSD is related to service. 

Accordingly, the case is REMANDED for the following action:

1.	The AMC should prepare a summary of all 
the claimed stressors and then contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the 
U.S. Armed Services Center for Unit 
Records Research (CURR)) to verify the 
claimed stressors.  The AMC should 
request that JSRRC obtain any available 
records pertaining to the information 
submitted by the Veteran regarding his 
claimed in-service stressors while 
stationed in Vietnam to Company D of the 
10th Engineering Battalion (Combat) from 
January to November 1970, namely during 
the Spring of 1970.  If such 
verification cannot be provided, it must 
be so stated, in writing, for inclusion 
in the claims folder.

2.	After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and it should be determined if the 
Veteran's claim can be granted.  If the 
claim is not granted, the Veteran and 
his representative should be furnished 
an appropriate supplemental statement of 
the case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


